IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JORDAN HARRIS,                          §
                                         §   No. 312, 2020
        Defendant Below,                 §
        Appellant,                       §
                                         §   Court Below–Superior Court
        v.                               §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 1610001844B (S)
                                         §
         Plaintiff Below,                §
         Appellee.                       §

                             Submitted: October 7, 2020
                             Decided: October 12, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                         ORDER

      Upon consideration of the notice to show cause and appellant’s response

thereto, it appears to the Court that:

      (1)    On August 31, 2020, the Court received a document later determined

to be a notice of appeal from the Superior Court’s July 24, 2020 order denying the

appellant’s motion for postconviction relief. Under Supreme Court Rule 6(a)(iv), a

timely notice of appeal had to be filed on or before August 24, 2020.

      (2) On September 17, 2020, the Senior Clerk issued a notice directing the

appellant, Jordan Harris, to show cause why his appeal should not be dismissed as

untimely filed under Supreme Court Rule 6. Harris has responded to the notice to

show cause and alleges that he filed his notice of appeal on August 15, 2020.
       (3)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Court within the applicable time period to be effective.2 Unless an

appellant can demonstrate that the failure to file a timely notice of appeal is

attributable to court-related personnel, the appeal cannot be considered.3             An

appellant’s prisoner pro se status does not excuse a failure to comply strictly with

the jurisdictional requirements of Supreme Court Rule 6.4 Delaware has not adopted

a rule similar to the federal prison mailbox rule, which deems a notice of appeal to

be filed at the time it is delivered to prison authorities for mailing.5

       (4)     In this case, the prison mail log of the James T. Vaughn Correctional

Center, where Harris is incarcerated, reflects that Harris’ notice of appeal was mailed

on August 27, 2020, three days after it was due. Harris does not contend, and the

record does not reflect, that his failure to file a timely notice of appeal is attributable

to court-related personnel. Consequently, this case does not fall within the exception

to the general rule that mandates the timely filing of a notice of appeal, and this

appeal must be dismissed.




1
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
2
  Del. Supr. Ct. R. 10(a).
3
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
4
  See Smith v. State, 47 A.3d 481 (Del. 2012).
5
  Id. at 482.


                                                2
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ James T. Vaughn, Jr.
                              Justice




                                      3